Exhibit 10.(tt)

AGREEMENT TO RESOLVE OUTSTANDING FRANCHISE ISSUES

This Agreement To Resolve Outstanding Franchise Issues (“Agreement”) is made and
entered into between TXU Electric Delivery Company (“Electric Delivery”) and the
Steering Committee of Cities Served by TXU Electric Delivery Company on behalf
of all cities listed on Exhibit A to this Agreement (“Cities”), hereinafter
referred to jointly herein as “Signatories.” The cities listed on Exhibit A to
this Agreement are hereinafter referred to as “Member Cities.”

WHEREAS, several Member Cities have expressed concern about the increasing cost
and complexity of managing utilities in public rights-of-way and the desire to
receive increased compensation from utilities for their use of such
rights-of-way;

WHEREAS, several Member Cities who receive their franchise fee payments from
Electric Delivery on a prospective yearly basis have expressed interest in
transitioning to prospective quarterly payments;

WHEREAS, the Signatories desire to resolve outstanding issues related to
franchises; and

WHEREAS, after extensive negotiations, the Signatories have reached a resolution
of those issues.

NOW, THEREFORE, the Signatories, through their undersigned representatives,
hereby agree to the following:

1. The Signatories agree that this Agreement shall become effective only upon
the execution of this Agreement and of the Extension and Modification of
Settlement Agreement between the Signatories dated January 27, 2006. The
effectiveness of this Agreement shall be accomplished pursuant to the terms of
paragraphs 4 and 19 of the Extension and Modification Settlement Agreement.

2. To recognize the increasing cost and complexity of managing utilities in
public rights-of-way, Electric Delivery agrees to increase the franchise fee
factor for each Member City on January 1, 2006, by 2%. The franchise fee factor
is the amount per kilowatt hour which is multiplied times the number of kilowatt
hours of electricity delivered by Electric Delivery to each retail customer
whose consuming facility’s point of delivery is located within the Member City’s
municipal boundaries. Electric Delivery will also increase the franchise fee
factor to be paid in the Member Cities an additional 1% on January 1, 2007, on
January 1, 2008, and on January 1, 2009, for a total potential increase of 5%
above the franchise fee factor in effect on December 31, 2005. Exhibit B to this
Agreement reflects the franchise fee factors in effect for all Member Cities in
2005, and the increased franchise fee factors for Member Cities provided by this
paragraph for 2006, 2007, 2008, and 2009.

3. Electric Delivery’s obligation to increase its franchise fee payments to
reflect the increased franchise fee factors described in paragraph 2 ceases on
the date upon which: (1) Electric Delivery is called in for a rate case by any
municipality; (2) a proceeding concerning Electric Delivery’s rates is initiated
under Subchapters C or D of the Public Utility Regulatory

 

Page 1



--------------------------------------------------------------------------------

Act, Tex. Util. Code Title 2 (“PURA”) Chapter 36; (3) a proceeding affecting
Electric Delivery’s rates is initiated as a result of a settlement; or
(4) legislation becomes effective that modifies the franchise fee authorized by
the PURA.

4. The Signatories agree that if the Public Utility Commission of Texas denies
recovery in Electric Delivery’s rates of the fees associated with the increased
franchise fee factors described in paragraph 2, then the franchise fee factors
immediately revert to the franchise fee factors in effect on December 31, 2005.
Electric Delivery will not seek to impose a refund or credit obligation on
Member Cities for franchise fees already paid under the increased franchise fee
factors.

5. Electric Delivery agrees to amend its existing franchise agreements with
those Member Cities who receive their annual franchise fee payments from
Electric Delivery on a prospective basis, and who wish to receive franchise fee
payments on a quarterly basis, to reflect the following points. Implementation
of this amendment will be at each eligible Member City’s option. Exhibit C is a
list of Member Cities who are eligible to take advantage of this provision. For
the purposes of this Agreement, “privilege period” is the period during which
Electric Delivery will have the right to use the public rights-of-way to deliver
electricity to a retail customer. “Basis period” is the period during which kWh
delivered to each retail customer whose consuming facility’s point of delivery
is located within the Member City’s municipal boundaries is used for the payment
calculation.

 

  (a.) In calendar year 2006, the annual payment to be made by Electric Delivery
to the eligible Member Cities will be paid in full on the date required by the
applicable franchise agreement.

 

  (b.) Electric Delivery agrees to amend the franchise of eligible Member Cities
to make quarterly payments on a prospective basis in lieu of the annual
prospective payments as follows:

 

  (i.) A quarterly payment schedule will be established with the first quarterly
payment due three months after the 2006 annual payment date in the existing
franchise.

 

  (ii.) If the franchise amendment reflecting this Agreement is not effective
prior to the first quarterly payment date, Electric Delivery will pay any
quarterly payments due within 30 days of the effective date of the amendment.
Subsequent payments will be made in accordance with the schedule established in
the franchise amendment.

 

  (iii.) The basis period used in determining the first quarterly payment will
be the three-month period immediately following the end of the basis period
designated in the existing franchise agreement that corresponds to the last
annual payment made in 2006. The basis period used in determining each
subsequent quarterly payment will be the subsequent three-month period.

 

Page 2



--------------------------------------------------------------------------------

  (iv.) The privilege period covered by the first quarterly payment will be the
three-month period immediately following the end of the privilege period
designated in the existing franchise agreement that corresponds to the last
annual payment made in 2006. The privilege period for each subsequent quarterly
payment will be the subsequent three-month period.

 

  (c.) For an eligible Member City that chooses to amend its franchise agreement
with Electric Delivery in this manner, Electric Delivery will cease to make
annual franchise fee payments after December 31, 2006.

 

  (d.) In no instance will Electric Delivery agree to payment provisions that
would require payment for the same privilege period twice.

 

  (e.) The franchise amendment must extend the term of the amended franchise
agreement for at least five years beyond its current expiration date.

 

  (f.) Since the quarterly franchise payments will correspond to a privilege
period that is more than 12 months beyond the date of the payment, no franchise
payments will be made during the final year of the franchise term unless the
franchise is extended as set out herein. The amended franchise agreement will
include a provision allowing Electric Delivery to elect to make one or more
quarterly payments during the final year of the franchise term that will prepay
in full the corresponding number of quarterly franchise periods that extend
beyond what would otherwise be the term of the franchise agreement. The amended
franchise agreement will include a provision requiring that any subsequent
franchise agreement must recognize that any quarterly payments made during the
final year of the amended franchise agreement term constitute full payment for
the relevant quarterly franchise periods.

 

  (g.) Unless the existing franchise agreement is due to expire within 12 months
of the date this Agreement is ratified, no other changes to the franchise will
be included as part of this franchise amendment. If the existing franchise
agreement is due to expire within 12 months of the date this Agreement is
ratified, the parties’ ability to negotiate other provisions of the franchise at
the time the franchise is amended to accommodate this Agreement is not so
limited.

6. Each person executing this Agreement represents that he or she is authorized
to sign this Agreement on behalf of the party represented.

7. The Signatories expressly acknowledge and agree that oral and written
statements made by any party or its representative during the course of the
negotiations that led to this Agreement cannot be used or portrayed as an
admission or concession of any sort and shall not be admissible as evidence in
any proceeding in any forum.

 

Page 3



--------------------------------------------------------------------------------

Executed on this the 27th day of January, 2006, by the Signatories hereto, by
and through their undersigned duly authorized representatives.

 

TXU Electric Delivery Company     Steering Committee of Cities Served by TXU
Electric Delivery Company on behalf of all cities listed on Exhibit A to this
Agreement By:  

/s/ David T. Gill

    By:  

/s/ Jay Doegey

Its:  

Vice President

    Its:  

Chair

 

Page 4



--------------------------------------------------------------------------------

Exhibit A

City of Addison

City of Allen

City of Alvarado

City of Andrews

City of Archer City

City of Arlington

City of Belton

City of Benbrook

City of Big Spring

City of Breckenridge

City of Bridgeport

City of Brownwood

City of Buffalo

City of Burkburnett

City of Burleson

City of Caddo Mills

City of Cameron

City of Canton

City of Carrollton

City of Celina

City of Centerville

City of Cleburne

City of Colleyville

City of Collinsville

City of Comanche

City of Corinth

City of Crowley

City of Dallas

City of Dalworthington Gardens

City of DeLeon

City of Denison

City of Early

City of Eastland

City of Edgecliff Village

City of Euless

City of Farmers Branch

City of Flower Mound

City of Forest Hill

City of Fort Worth

City of Frisco

City of Frost

City of Glenn Heights

City of Grand Prairie

City of Granger

City of Grapevine

City of Gunter

City of Harker Heights

City of Heath

City of Henrietta

City of Hewitt

City of Highland Park

City of Honey Grove

City of Howe

City of Hurst

City of Hutto

City of Irving

City of Jolly

City of Josephine

City of Justin

City of Kaufman

City of Keller

City of Kerens

City of Lakeside

City of Lamesa

City of Lindale

City of Little River Academy

City of Malakoff

City of Mansfield

City of McKinney

City of Midland

City of Murphy

City of Murchison

City of New Chapel Hill

City of North Richland Hills

City of O’Donnell

City of Oak Leaf

City of Oak Point

City of Odessa

City of Ovilla

City of Palestine

City of Pantego

City of Paris

City of Plano

City of Ranger

City of Rhome

City of Richardson

City of Richland Hills

City of Roanoke

City of Robinson

City of Rockwall

City of Rosser

City of Rowlett

City of Sherman

City of Snyder

City of Southlake

City of Sulphur Springs

City of Sunnyvale

City of Sweetwater

City of Temple

City of The Colony

City of Tyler

City of University Park

City of Venus

City of Waco

City of Watauga

City of White Settlement

City of Wichita Falls

City of Woodway



--------------------------------------------------------------------------------

Exhibit B

 

Steering Committee Cities Franchise Factor Increases

#

  

City Name

   Factor    2006
Factor + 2%    2007
Factor + 3%    2008
Factor + 4%    2009
Factor + 5%

1

   Addison    0.002544    0.002595    0.002620    0.002646    0.002671

2

   Allen    0.002794    0.002850    0.002878    0.002906    0.002934

3

   Alvarado    0.003096    0.003158    0.003189    0.003220    0.003251

4

   Andrews    0.003145    0.003208    0.003239    0.003271    0.003302

5

   Archer City    0.003274    0.003339    0.003372    0.003405    0.003438

6

   Arlington    0.002766    0.002821    0.002849    0.002877    0.002904

7

   Belton    0.003115    0.003177    0.003208    0.003240    0.003271

8

   Benbrook    0.003002    0.003062    0.003092    0.003122    0.003152

9

   Big Spring    0.002670    0.002723    0.002750    0.002777    0.002804

10

   Breckenridge    0.002251    0.002296    0.002319    0.002341    0.002364

11

   Bridgeport    0.002547    0.002598    0.002623    0.002649    0.002674

12

   Brownwood    0.003069    0.003130    0.003161    0.003192    0.003222

13

   Buffalo    0.003133    0.003196    0.003227    0.003258    0.003290

14

   Burkburnett    0.003003    0.003063    0.003093    0.003123    0.003153

15

   Burleson    0.002976    0.003036    0.003065    0.003095    0.003125

16

   Caddo Mills    0.003418    0.003486    0.003521    0.003555    0.003589

17

   Cameron    0.002873    0.002930    0.002959    0.002988    0.003017

18

   Canton    0.003216    0.003280    0.003312    0.003345    0.003377

19

   Carrollton    0.002695    0.002749    0.002776    0.002803    0.002830

20

   Celina    0.003200    0.003264    0.003296    0.003328    0.003360

21

   Centerville    0.003150    0.003213    0.003245    0.003276    0.003308

22

   Cleburne    0.002354    0.002401    0.002425    0.002448    0.002472

23

   Colleyville    0.002984    0.003044    0.003074    0.003103    0.003133

24

   Collinsville    0.003212    0.003276    0.003308    0.003340    0.003373

25

   Comanche    0.003203    0.003267    0.003299    0.003331    0.003363

26

   Corinth    0.002901    0.002959    0.002988    0.003017    0.003046

27

   Crowley    0.003095    0.003157    0.003188    0.003219    0.003250

28

   Dallas    0.002622    0.002674    0.002701    0.002727    0.002753

29

   Dalworthington Gardens    0.003023    0.003083    0.003114    0.003144   
0.003174

30

   De Leon    0.003280    0.003346    0.003378    0.003411    0.003444

31

   Denison    0.002766    0.002821    0.002849    0.002877    0.002904

32

   Early    0.003221    0.003285    0.003318    0.003350    0.003382

33

   Eastland    0.003148    0.003211    0.003242    0.003274    0.003305

34

   Edgecliff Village    0.002796    0.002852    0.002880    0.002908    0.002936

35

   Euless    0.002971    0.003030    0.003060    0.003090    0.003120

36

   Farmers Branch    0.002452    0.002501    0.002526    0.002550    0.002575

37

   Flower Mound    0.003031    0.003092    0.003122    0.003152    0.003183

38

   Forest Hill    0.002915    0.002973    0.003002    0.003032    0.003061

39

   Fort Worth    0.002651    0.002704    0.002731    0.002757    0.002784

40

   Frisco    0.002964    0.003023    0.003053    0.003083    0.003112

41

   Frost    0.003336    0.003403    0.003436    0.003469    0.003503

42

   Glenn Heights    0.003110    0.003172    0.003203    0.003234    0.003266

43

   Grand Prairie    0.002651    0.002704    0.002731    0.002757    0.002784

44

   Granger    0.003392    0.003460    0.003494    0.003528    0.003562

45

   Grapevine    0.002545    0.002596    0.002621    0.002647    0.002672

46

   Gunter    0.003103    0.003165    0.003196    0.003227    0.003258

47

   Harker Heights    0.003099    0.003161    0.003192    0.003223    0.003254

48

   Heath    0.003072    0.003133    0.003164    0.003195    0.003226

49

   Henrietta    0.003226    0.003291    0.003323    0.003355    0.003387

50

   Hewitt    0.003060    0.003121    0.003152    0.003182    0.003213

51

   Highland Park    0.002885    0.002943    0.002972    0.003000    0.003029

52

   Honey Grove    0.003388    0.003456    0.003490    0.003524    0.003557

53

   Howe    0.003245    0.003310    0.003342    0.003375    0.003407

54

   Hurst    0.002979    0.003039    0.003068    0.003098    0.003128



--------------------------------------------------------------------------------

Exhibit B

 

#

  

City Name

   Factor    2006
Factor + 2%    2007
Factor + 3%    2008
Factor + 4%    2009
Factor + 5%

55

   Hutto    0.003395    0.003463    0.003497    0.003531    0.003565

56

   Irving    0.002650    0.002703    0.002730    0.002756    0.002783

57

   Jolly    0.002967    0.003026    0.003056    0.003086    0.003115

58

   Josephine    0.003221    0.003285    0.003318    0.003350    0.003382

59

   Justin    0.003243    0.003308    0.003340    0.003373    0.003405

60

   Kaufman    0.003029    0.003090    0.003120    0.003150    0.003180

61

   Keller    0.003061    0.003122    0.003153    0.003183    0.003214

62

   Kerens    0.003312    0.003378    0.003411    0.003444    0.003478

63

   Lakeside    0.003168    0.003231    0.003263    0.003295    0.003326

64

   Lamesa    0.003045    0.003106    0.003136    0.003167    0.003197

65

   Lindale    0.002999    0.003059    0.003089    0.003119    0.003149

66

   Little River-Academy    0.003156    0.003219    0.003251    0.003282   
0.003314

67

   Malakoff    0.002847    0.002904    0.002932    0.002961    0.002989

68

   Mansfield    0.002834    0.002891    0.002919    0.002947    0.002976

69

   Mckinney    0.002728    0.002783    0.002810    0.002837    0.002864

70

   Midland    0.002944    0.003003    0.003032    0.003062    0.003091

71

   Milford    0.003383    0.003451    0.003484    0.003518    0.003552

72

   Murchison    0.003351    0.003418    0.003452    0.003485    0.003519

73

   Murphy    0.003078    0.003140    0.003170    0.003201    0.003232

74

   New Chapel Hill    0.003156    0.003219    0.003251    0.003282    0.003314

75

   North Richland Hills    0.002837    0.002894    0.002922    0.002950   
0.002979

76

   O Donnell    0.003332    0.003399    0.003432    0.003465    0.003499

77

   Oak Leaf    0.002965    0.003024    0.003054    0.003084    0.003113

78

   Oak Point    0.003078    0.003140    0.003170    0.003201    0.003232

79

   Odessa    0.003046    0.003107    0.003137    0.003168    0.003198

80

   Ovilla    0.003038    0.003099    0.003129    0.003160    0.003190

81

   Palestine    0.003017    0.003077    0.003108    0.003138    0.003168

82

   Pantego    0.003210    0.003274    0.003306    0.003338    0.003371

83

   Paris    0.002407    0.002455    0.002479    0.002503    0.002527

84

   Plano    0.002730    0.002785    0.002812    0.002839    0.002867

85

   Ranger    0.003232    0.003297    0.003329    0.003361    0.003394

86

   Rhome    0.003180    0.003244    0.003275    0.003307    0.003339

87

   Richardson    0.002608    0.002660    0.002686    0.002712    0.002738

88

   Richland Hills    0.003094    0.003156    0.003187    0.003218    0.003249

89

   Roanoke    0.003167    0.003230    0.003262    0.003294    0.003325

90

   Robinson    0.003119    0.003181    0.003213    0.003244    0.003275

91

   Rockwall    0.002813    0.002869    0.002897    0.002926    0.002954

92

   Rosser    0.003258    0.003323    0.003356    0.003388    0.003421

93

   Rowlett    0.003068    0.003129    0.003160    0.003191    0.003221

94

   Sherman    0.002281    0.002327    0.002349    0.002372    0.002395

95

   Snyder    0.003173    0.003236    0.003268    0.003300    0.003332

96

   Southlake    0.003031    0.003092    0.003122    0.003152    0.003183

97

   Sulphur Springs    0.002767    0.002822    0.002850    0.002878    0.002905

98

   Sunnyvale    0.002433    0.002482    0.002506    0.002530    0.002555

99

   Sweetwater    0.003100    0.003162    0.003193    0.003224    0.003255

100

   Temple    0.002526    0.002577    0.002602    0.002627    0.002652

101

   The Colony    0.002978    0.003038    0.003067    0.003097    0.003127

102

   Tyler    0.002648    0.002701    0.002727    0.002754    0.002780

103

   University Park    0.002792    0.002848    0.002876    0.002904    0.002932

104

   Venus    0.003313    0.003379    0.003412    0.003446    0.003479

105

   Waco    0.002630    0.002683    0.002709    0.002735    0.002762

106

   Watauga    0.002968    0.003027    0.003057    0.003087    0.003116

107

   White Settlement    0.002952    0.003011    0.003041    0.003070    0.003100

108

   Wichita Falls    0.002841    0.002898    0.002926    0.002955    0.002983

109

   Woodway    0.002692    0.002746    0.002773    0.002800    0.002827



--------------------------------------------------------------------------------

Exhibit C

City of Addison

City of Allen

City of Alvarado

City of Andrews

City of Archer City

City of Belton

City of Benbrook

City of Big Spring

City of Breckenridge

City of Bridgeport

City of Brownwood

City of Burkburnett

City of Colleyville

City of Corinth

City of Crowley

City of Dalworthington Gardens

City of DeLeon

City of Denison

City of Early

City of Eastland

City of Edgecliff Village

City of Euless

City of Farmers Branch

City of Flower Mound

City of Forest Hill

City of Glenn Heights

City of Grand Prairie

City of Granger

City of Grapevine

City of Heath

City of Henrietta

City of Hewitt

City of Honey Grove

City of Irving

City of Jolly

City of Josephine

City of Justin

City of Lakeside

City of Lamesa

City of Little River Academy

City of Malakoff

City of Mansfield

City of McKinney

City of Midland

City of Murchison

City of Murphy

City of New Chapel Hill

City of North Richland Hills

City of O’Donnell

City of Oak Leaf

City of Oak Point

City of Odessa

City of Ovilla

City of Pantego

City of Paris

City of Plano

City of Rhome

City of Richland Hills

City of Roanoke

City of Robinson

City of Rosser

City of Rowlett

City of Snyder

City of Southlake

City of Sunnyvale

City of Sweetwater

City of Temple

City of The Colony

City of Watauga

City of White Settlement

City of Wichita Falls

City of Woodway